Citation Nr: 0702345	
Decision Date: 01/26/07    Archive Date: 01/31/07

DOCKET NO.  04-29 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an effective date earlier than October 30, 
1995, for service connection for post-traumatic stress 
disorder evaluated as 100 percent disabling.


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel




INTRODUCTION

The veteran had active service from July 1967 to July 1971.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which granted an effective date of 
February 9, 1996, for a 100 percent rating for post-traumatic 
stress disorder.  By a February 2005 supplemental statement 
of the case, the RO found clear and unmistakable error in the 
effective date granted in the March 2003 rating decision and 
changed the effective date to October 30, 1995, the date the 
veteran was hospitalized for symptoms of his post-traumatic 
stress disorder.  The Board notes that this was a partial 
grant of the benefit sought on appeal; however, as the 
veteran was not granted the effective date sought, the 
veteran's claim for an earlier effective date remains in 
appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

In a recent decision by United States Court of Appeals for 
Veterans Claims (Court), it was determined that the notice 
required by the Veterans Claims Assistance Act of 2000 (VCAA) 
must apply to all five elements of a service-connection 
claim, including degree of disability and assignment of an 
effective date to any award.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Board notes that the 
veteran has not been provided notice regarding the assignment 
of an effective date.  

The Board also notes that the veteran's claims file was 
misplaced and was rebuilt.  It appears that not all documents 
previously of record were capable of being replaced.  
Specifically, the Board notes that the veteran has submitted 
statements and documents indicating that he was previously 
service connected for a nervous condition and given a 
noncompensable rating both in 1972 and 1993.  The veteran 
asserted that the RO previously categorized his post-
traumatic stress disorder as a "nervous condition."  The 
Board notes that the record contains a letter dated September 
18, 1989, which indicates his claim for post-traumatic stress 
disorder was denied.  The record also contains a letter dated 
April 1, 1993, which indicates that the RO was processing a 
claim, but does not note for what condition(s).  There is no 
evidence that the veteran perfected an appeal regarding these 
rating decisions.  

As the veteran's claims file was misplaced, the Board finds 
that the VA has a heightened duty to assist the veteran with 
his claim.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  Upon remand, therefore, the RO is directed to seek 
documents and information related to these ratings decisions 
and make any procured documents and information part of the 
veteran's claims file.  The RO is further directed to provide 
the veteran with a VCAA notice that complies with Dingess.  
The Board finds that, given specific information regarding 
the basis on which an effective date is assigned, the veteran 
may provide information previously not of record indicating 
that he entitled to an earlier effective date.  

Accordingly, the case is REMANDED for the following action:

1.  Seek documentation regarding previous 
rating decisions related to post-
traumatic stress disorder and a nervous 
condition.  Any documents or information 
located and/or developed should be made 
part of the veteran's claims file.  If no 
documents or information regarding these 
previous rating decisions can be located, 
a statement indicating this should be 
made part of the veteran's claims file.

2.  Send the veteran a VCAA notification 
letter that complies with Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  
Specifically, the notice must contain the 
provisions with respect to the assignment 
of effective dates.  In addition, perform 
any and all development deemed necessary 
as a result of any response received from 
the veteran.

3.  When the development requested has 
been completed, the case should again be 
reviewed on the basis of the additional 
evidence.  If the veteran is not 
satisfied with the result, the veteran 
should be furnished a supplemental 
statement of the case and afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
Court for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112.



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision by the Board is 
appealable to the Court.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  See 38 C.F.R. 
§ 20.1100(b) 


